Banke, Presiding Judge.
Appointed counsel for the defendant in this criminal appeal has filed a motion to withdraw, based on his certification that he has reviewed the transcript and found “no grounds that would be the basis for a viable argument for a new trial.”
In order to withdraw from a criminal case on appeal to this court, appointed counsel must comply with the procedures set forth in Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967). Anders requires (1) the filing of a motion in the appellate court for permission to withdraw, based upon counsel’s certification that, after conscientious examination of the transcript and record, he has found *378the appeal to be “wholly frivolous”; (2) the submission of an accompanying brief setting forth anything of record which “might arguably support the appeal”; and (3) the delivery of a copy of the motion and brief to the indigent defendant in order to allow him to raise independently any points he chooses to raise. Id. at 744.
Decided June 18, 1987.
Wynn Pelham, for appellant.
Thomas C. Lawler III, District Attorney, Thomas A. Devlin, Jr., Assistant District Attorney, for appellee.
We are aware that the first and second of these requirements are somewhat contradictory, in that a listing of arguable grounds for an appeal would not be entirely consistent with a certification by counsel that the appeal is “wholly frivolous.” However, counsel should, at a minimum, endeavor to provide the court with a statement of the facts of the case, identifying the offense of which the defendant was convicted and summarizing the evidence presented at trial. Also, if any significant rulings were made by the court in connection with the proceedings, these should be identified. Since counsel in the present case has neither submitted such a brief nor certified that his client was served with a copy of his request to withdraw, we conclude that the requirements of Anders have not been substantially fulfilled; and the request to withdraw is accordingly denied.

Motion denied.


Carley and Benham, JJ., concur.